Title: 29th.
From: Adams, John Quincy
To: 


       No appearance yet of any body to prevent the sitting of the court; the reports have not yet ceased however. Had tea at my chamber this evening, and several of the club past the evening with me. Lovell, a classmate of mine, is half crazy, at hearing so much news. He wants to be doing something, and is determined by some means or other to fight the insurgents. He says he is no politician, he was made for an active life, but he cannot live in a place, where there is so much news.
      